NOTICE NUMBER + U26DA06036 Page: 1
XLO218 (09/87)
MONROE COUNTY DSS NOTICE OF DECISION ON YOUR
111 WESTPALE ROAD SUPPLEMENTAL NUTRITION ASSISTANCE.

ROCHESTER, NY 14620

SI USTED DESEA RECIBIR NOTIFICACIONES FUTURAS
EN ESPANOL, POR FAVOR PONGASE EN CONTACTO
CON SU TRABAJADOR(A).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTICE NUMBER: DATE: CASE NUMBER:
U26DA06036 July 14, 2021 FA0508317
OFFICE [UNIT WORKER UNIT OR WORKER NAME TELEPHONE NO.
FCP41 32116 OPERATOR 585-753-6000
AGENCY TELEPHONE NUMBERS CASE NAME / AND ADDRESS
GENERAL TELEPHONE NO.
FOR QUESTIONS —283—753-6000
OR HELP
OR Agency Conference _$85-753--2740 /FCP41/32416
Fair Hearin
information and 800-342-3334 KELSO LEAH
assistance BROCKPORT, N¥ 14420
Record Access 585-753-6000
Child Teen 585-753-6000

 

 

 

IF YOU DO NOT AGREE WITH ANY DECISION EXPLAINED IN THIS NOTICE, YOU HAVE A RIGHT TO ASK US
FOR A CONFERENCE AND/OR ASK THE STATE FOR A FAIR HEARING. READ THE CONFERENCE AND/OR
FAIR HEARING SECTION TO SEE HOW TO ASK FOR A CONFERENCE AND/OR A FAIR HEARING.

 

If you are blind or seriously visually impaired and need notices or other written materials
in an alternative format (large print, audio, or data CD, or Braille), centact your local
secial services district.

 

SUPPLEMENTAL NUTRITION ASSISTANCE

Your July 13, 2021 application for SNAP benefits is APPROVED from August 1, 2021
to October 31, 2021.

The following individuals are approved for SNAP:

LEAH KELSO

LEILANI KELSO
MCKENZIE CACCAMISE
JAXSON CACCAMISE

 

You wiil get $775.00 in SNAP benefits each month.

Your first month's SNAP benefits will become available on July 14, 2021. Hach
month after that, your SNAP benefits will become available on the seventh Gay of
the month.

If you do not use your SNAP benefit account for a period of 365 consecutive days,
any SNAP benefit remaining in the account that is at least 365 days old will be
expunged (removed) from the account. Expunged SNAP benefits cannot be reissued.

If you have also applied fer public assistance and are approved, your SNAP
benefits might be reduced or discontinued. If this happens, you will not receive
&@ notice about your SNAP benefits.

This decision is based on Regulation 18 NYCRR 387.8 and 7 CFR 273.2,

 

 

 

675 01u0058 CONTINUED ON THE NEXT PAGE ...

RKEKE
NOTICE NUMBER : U2Z6DA06036 Page: 2
XL218C (08/97)

 

How we fiqured your SNAP Benefits:

Check the information below and let us know if something is wrong. If there is a
mistake, it could mean that this decision we made about your benefit is not
.correct.

o You will get $775.00 monthiy beginning August, 2021.

There are 4 people in your SNAP household,

You pay $400.00 for housing.

According to our records, your type of housing is known as Private Rent.

o oOo 0 9

Your heat is included in your rent. Either you have incurred air
conditioning costs or you have received a HEAP payment within the last 13
months. (You may need to apply for HEAP separately.) The total of your
verified heat (and/or air conditioning), utilities and phone costs is
less than the standard. We allow the standard of $661.00.

There is no one 60 or older or disabled in your SNAP household.
o Ne one in your household pays legally-cbligated child support.

o We allow expenses for child care or dependent care while you are employed
or seeking employment through job search, cr are in training. You do not
pay for child care or dependent care.

o We count the following monthly income:

Monthiy

Person with income Type of Income Amount
LEAH KELSO Unemployment Insurance $788.67
Total Income: 788.67

Countable Income: $21.67

o {To figure your monthly income we multiply your average weekly income hy
41/3, or your average bi-weekly income by 2 1/6.)

SERVICES AND OTHER INFORMATION

 

Your N¥S Common Benefit Identification Card:

If you are a new recipient, a New York State Common Benefit Identification card
will be mailed to you. If you received benefits in the past and were sent a card,
a new card will not automatically be mailed to you. If possible, you should use
the same card you received before. Please keep your card in a safe place and let
us know immediately if your card does not work, is lost or stolen. Keep this card
even if you stop receiving benefits. The same card will be used again if you
become eligible again in the future.

Your Personal Identification Number (PIN):

If you are & new recipient of either SNAP Benefits or cash assistance, a PIN will
be mailed to you. If you have received such benefits since 2001 and had a PIN,
you can continue to use that PIN, Vou will use your new PIN along with your NYS
Common Benefit Identification Card to get your benefits. Never keep your PIN and
your card in the same place. Never write your PIN on your card.

National School Lunch, School Breakfast, and/or Special Milk Programs

The children listed below are eligible to receive free lunch, breakfast, and/or
milk. To participate in one or more of these programs, take or send a copy of
this notice to the school that your child attends.

LEILANI KELSO

Summer Food Service Program

Summer should be a stress-free time full of food, friends and fun. Free summer
meals can help. During the summer months, children 18 and under can receive free,
nutritious meals at Summer Food Service Program meal sites, Many sites also offer
fun activities, so kids and teens can stay active and spend time with friends
while enjoying healthy meals. Meals and snacks are also available to persons with

 

 

 

CONTINUED ON THE NEXT PAGE ...
NOTICE NUMBER : U26DA06036 Page: 3
ALZ18C (SB/97}

 

disabilities, over age 18, who participate in school programs for people whe are
mentally or physically disabled. To locate a site in your community or for further
information, please call the National Hunger Hotline at 1-866=3-HUNGRY, text
"food" or "comida" to 877-877, oF go to www. Summermealsny.org.

IMPORTANT REMINDER
Protect Your Electronic Benefit Transfer {EBT) Benefits from Thieves.

if someone calls you do not ever give out personal information, such as your
social security number, EBT card number, or EBT personal identification number
(PIN). Even if the caller claims to be a local agency worker, a State, a Federal
or an EBT official, do not give them your personal information. If your EBT card
is lost, stolen or damaged you must first call EBT Customer Service at
1-888-328-6399 to stop the card so it may no longer be used. Then contact your
local assistance center for a replacement card.

Remember — if someone has personal information about you and has your EBT card (or
knows your card number) they can steal all of your EBT benefits.

Your Case Information Online:

You can also check your case status and budget information online. Go to
www.mybenefits.ny-gov to Login and create a secure online account. To create
your account, you will need your ID Number, which is on your New York State
Benefit Identification Card; your County and Case Number, which are at the top of
this notice; and your date of birth. :

Free Nutrition Tnformation

 

All SNAP recipients are eligible for Bat Smart New York (ESNY) - Free nutrition
education classes which teach you how to shop smart and stretch your food dollars,
Por more information and to find out if ESNY is available in your county, cali
1-800-342-3009 or go online at:
http://www.otda.state.ny.us/main/programs/nutrition/.

 

 

 

CONTINUED ON THE NEXT PAGE ...
NOTICE NUMBER : U26DA06036 Page: 4
XL218C (08/97)

 

 

 

CONTINUED ON THE NEXT PAGE ...

 
NOTICE NUMBER : U2Z6DA06036 Page: 5
XL2186 {oa/97)

 

CONFERENCE AND FAIR HEARING SECTION
DO YOU THINK WE ARE WRONG?

 

If you think our decision was wrong, you can request a review of our decision. if we made a
mistake, we will correct it. You can do both of the following:

1. Ask for a meeting (conference) with one of our supervisors; and
2. Ask for a State fair hearing with a State hearing officer.

AVAILABILITY OF POLICY MATERTALS

 

The Office of Temporary and Disability Assistance (OTDA) policy issuances and manuals are
posted on the OTDA website at atda.ny.gov/legal. These issuances and manuals are available to
you or your representative to determine whether a fair hearing should be requested or ta
prepare for a fair hearing. In addition, upon request to your local social services district,
specific OTDA policy issuances and manuals will also be available to assist you or your
representative.

For Medicaid determinations, the Department of Health posts Medicaid guidance documents on
its website: http://www. health. ny.gov/guidance/ohip/medicaid/. Additionally, if you call or
write to your local department of social Services, specific policy materials necessary for
you to decide whether to request a fair hearing or to prepare for the fair hearing will be
made available to you at no charge.

CONFERENCE (Informal meeting with us)

If you think our decision was wrong or if you do not understand our decision, or need
additional information about the reason for our decision, please call us te arrange a
meeting. To do this, call the conference telephone number lTisted at the top of page 1 of
this notice or write ta us at the address printed at the top of page 1 of this notice.
Sometimes this is the fastest way to solve any problems you may have. We encourage you to do
this even when you have asked for a fair hearing,

STATE FAIR HEARING

Deadline for Requesting a Fair Hearing

If you want the State to review our decision about your SNAP Benefits, you must ask for a
fair hearing by Getober 12, 2021. This is the deadline even if you asked for a meeting
{conference} with us.

How to Request a Fair Hearing

You can ask for a fair nearing in writing, by fax or by telephone or elactronicalty.

WRITE: Complete the "tear-off" Request for a Fair Hearing at the bottom of this page
and send it to the address on the bottom of the naxt page.

OR CALL: (860) 342-3334.

When you ¢all, please tell the worker the number of this notice which is

U26DA06036.
OR FAX: send a copy of this notice to fax number (518) 473-6735
OR ONLINE: Camplete the online request form at:

http: //waw.otda.ny.gov/oah/forms. asp

If you cannot reach the State electronically, by phone or fax, please write to request a fair
hearing before the deadline for requesting a fair hearing.

(Read the next page for more of your Rights}

ia ea ee ee ee ee ee eee

REQUEST FOR A FAIR HEARING

I want a fair hearing. I do not agree with the agency’s action. (You may explain
why you disagree below, but you do not have to include a written explanation. )

 

 

 

Name : KELSO LEAH District No: 26
Address : 620 HOLLEY ST, Notice No. : U26DA06036
BROCKPORT, NY 14420 Case Number: FAQ508317
Telephone ; 585~797-4557

ONLY USE THIS TEAR~OFF TO REQUEST A HEARING ABOUT THIS NOTICE.

 

 

 

IANO CONTINUED ON THE NEXT PAGE ...
NOTICE. NUMBER : U26DA06036 Page: 6
AL218C (08/97)

 

What to Expect at a Fair Hearing

The State will send you a notice which tells you when and where the fair hearing will be
heid.

At the hearing, you will have a chance to explain why you think our decision is wrong. You
can bring a lawyer, a relative or a friend or someone etse to help you do this. If you
cannot come yourself, you can send someone to represent you, If you are sending someone who
is not a lawyer to the hearing instead of you, you must give this person a letter to show the
hearing officer that you want this person to represent you at the hearing.

At the hearing, you and your lawyer or other representative will have a chance to explain why
we are wrong and a chance to give the hearing officer written papers which explain why we are
wrong.

To help you explain at the hearing why you think our decision is wrong, you should bring any
witnesses who can help you. You should also bring any papers you have such as: Pay stubs,
Leases, Receipts, Bilis, BDoctor’s Statements.

At the hearing, you and your tawyer or other representative can ask questions of witnesses
which we bring or which you bring to help your case.

LEGAL ASSTSTANCE

If you think you need a lawyer to help you with this probjem, you may be able to obtain a
lawyer at ho cost to you by contacting:
LEGAL ASSISTANCE OF WESTERN NEW YORK, 1 WEST MAIN STREET, SUITE 400, ROCHESTER, NY 14614
Telephone: (585) 325-2520

For the names of other lawyers check your Yellow Pages under "LAWYERS".

 

ACCESS TO YOUR FILE AND COPIES OF DOCUMENTS
To help you get ready for the hearing, you have a right to look at your case file. If you
call or write to us, we will provide you with free copies of the documents from your file
which we will give to the hearing officer at the fair hearing. Also, if you cal? or write to
us, we will provide you with free copies of other documents from your fite which you think
you may need to prepare for your fair hearing. To ask for documents or to find out how to
look at your File, call us at the Record Access telephone number listed at the top of page 1
of this notice or write us at the address printed at the top of page i of this notice.

If you want copies of documents from your case file, you should ask for them ahead of time.
They will be provided to you within a reasonable time before the date of the hearing.
Documents will be mailed to you only if you specifically ask that they be mailed.

INFORMATION

If you want more information about your case, how to ask for a fair hearing, how to see your
file, or how to get additional copies of documents, call us at the telephone numbers listed
at the top of page 1 of this notice or write to us at the address Printed at the top of page
1 of this notice.

Send this "Request for a Fair Hearing" to:

The Office of Administrative Hearings

New York State Office of Temporary and Disability Assistance
P.O. Box 1936

Albany, New York 12201

 

 

 

IAEA CONFINUED ON THE NEXT PAGE ...
NOTICE NOMBER =: U26DA06036 Page: 7
XL21ac (08/97)

 

IMPORTANT INFORMATION ABOUT
WHAT CHANGES YOU MUST REPORT FOR SNAP BENEFITS

General Telephone No. for Questions or Help: (585) 753-6000

For most households with income, every six months you either will be mailed a
notice telling you that it is time for you to recertify so that you may continue
receiving SNAP benefits, or you wiil be mailed a periodic report form asking you
to report any changes in your household's circumstances. However, households that
are subject to simplified reporting rules, must report if the household's gross
monthly income goes over 130% of the federal poverty level during any month.
Special reporting rules for households that are not subject to the simplified
("six-month") reporting rules, and for Able Bodied Adults Without Dependents
(ABAWD's) are explained below (please see the reporting rules list at the end of
this section to see if these rules apply to you}.

At application or recertification, when changes occur between the Date of
Interview and the date the Notice of Eligibility is issued, the household will
have until 10 days following the end of the calendar month the Notice of
Eligibility was issued to report any changes.

Tf your household's gross monthly income is more than $2,839.00 (130% of the
poverty level} you must report this monthly amount to your social services
district by phone, in writing, or in person within 10 days after the end of the
month. Gross income is the amount of income before taxes and other deductions are
taken out, not the amount you receive when you cash your check. We must use the
gross income in figuring your eligibility for SNAP benefits.

Any other kind of income that you receive besides earnings must be added to your
gross earned income to know if you are over 130% of the poverty level. Examples
of other income that count include child support payments, Unemployment Insurance,
temporary assistance payments, Workers Compensation or disability payments such as
Social Security, SSI or private disability payments.

For example, if your oniy income is from earnings, you are paid weekly and your
gross income is over $655.15 a week, or if you are paid biweekly and your gross.
income is over $1,310.30 biweekly, you must report this to us within 10 days after
the end of the month. When you add up your earnings to see if you are over 130%
of poverty, use your gross pay from the last four weeks of the month.

Keep in mind that income limits vary according to household size, Here are the
current limits for your reference:

130% of Poverty Level Weekly Biweekly
Household Size Eligibility Standard Gross Gross
1 81,383 $319.15 $638.30
2 $1,868 $431.07 $862.15
3 $2,353 $543.00 $1,086.00
4 $2,839 $655.15 $1,320.30
5 $3,324 $767.07 $1,534.15
6 $3,809 $879.00 $1,758.00
7 $4,295 $991.15 $1,982.30
8 $4,780 $1,103.07 $2,206.15
Each Additional Member +8486.00 +112.15 +$224.31

If anyone in your SNAP househeld is an Able—Bodied Adult Without Dependents
(ABAWD), he/she MUST tell the district if their hours go below 80 hours each month
within 10 days after the end of that month. The ABAWD can request a qualifying
work activity from the district to help him/her meet the federal ABAWD
requirement. If anyone in your SNAP household is an ABAWD, he/she should also
report if your household has moved to an area with a federally approved ABAWD
waiver or if the ABAWD believes he/she should be exempt from the ABAWD
requirement.

Any other changes to your SNAP household including who lives with you, rent costs,
and gross income changes under 130% of the poverty level do not need to be
reported until your next recertification. You may still voluntarily report any
Change about your household and, if this change will increase your benefit level
and you verify this change, we will increase your benefit.

 

 

 

CONTINUED ON THE NEXT PAGE ...

HT
NOTICE NUMBER +: U26DA06036 Page: 8
XL278C (08/97)

 

If you oniy report once a year for recertification (12 month certification
period), and de not receive Temporary Assistance, you will be required to report
your changes on one mail report received 6 months into your certification period.

These reporting rules apply only to Supplemental Nutrition Assistance Program. I£
you also receive Temporary Assistance (TA), you are still required to report
changes for TA within 10 days of the change and at recertification.

If you have questions about this reporting requirement, or if your gross income
exceeds the 130% poverty level printed above, you may cali the number printed at
the top of this letter. Otherwise you will be required to recertify at your next
scheduled recertification date and can report any changes you have at that time.

Reporting Rules for Non-Six-Month Reporters, and for Able Hodied Adults Without

Dependents (ABAWD'S):

There are a few households who still have to report changes affecting their
eligibility and SNAP benefits as the change occurs. You must report changes
within ten days after the end of the month in which the change occurred, if your
household:

1. Is without any income, or

2. Has no earned income, and all adults (individuals age 18 and older) are
either disabled or over age 59, or

3. Is on SSI or SSD and you live in a certified congregate care group home,
or

4, Has a seasonal migrant farm—worker in the household, or

5. Is certified for 3 months or less, or

6. Is homeless (undomiciled — without shelter}, or

7. If you are an Able-Bodied Adult Without Dependents ("ABAWD"): you must
tell us if your work hours go below 80 hours a month. You must tell us
this within 10 days after the end of the month when your work hours fell
below 80 hours.

If_you also receive Temporary Assistance (TA), you must report changes for TA
within ten days after the change occurs.

IMPORTANT INFORMATION ABOUT SNAP WORK REQUIREMENTS
AND ADDITIONAL REQUIREMENTS FOR
ABLE BODIED ADULTS WITHOUT DEPENDENTS (ABAWDS )

Work Requirements for SNAP Applicants and Recipients

Unless an individual is determined by the social services official to be exempt
from SNAP work requirements, the individual must:
Oo Accept a job or a referral to a job opening
Oo Participate in an assessment of your ability to work
Oo Provide information regarding your employment status and availability for
work
© Participate in work activities as assigned by the social services
district
Oo Not voluntarily quit a job or reduce work hours

An individual is reguired to comply with SNAP work requirements unless the
individual is determined by the social services official to be:
o Younger than.16 years of age or 60 years of age or older.
© Mentally or physically disabled, incapacitated or ill and unable to
engage in work activities,
© Responsible for the care of a dependent child under the age of six. If
the individual is participating in work experience under a
federally-funded Temporary Assistance program, this exemption from SNAP
work requirements does not apply.
o Subject to and complying with a work requirement under a federally funded
Temporary Assistance program.
o Responsible for the full-time care of an incapacitated person.
Oo An applicant for or recipient of Unemployment Insurance Benefits.
o A regular participant in a drug addiction or alcoholic treatment and
rehabilitation program;
o A student enrolled at least half-time in a recognized school, training

 

 

CONTINUED ON THE NEXT PAGE ...

 
NOTICE NUMBER =: U26DA06036 Page: 9
XL218C (08/97)

 

program or institution of higher education.

o Employed at least 30 hours a week or earning at least the equivalent of
30 times the federal minimum wage per week.

Oo An applicant for Supplemental Security Income (SSI) and SNAP benefits
under the joint processing provisions.

Oo A 16 or 17 year old individual who is not the head of household or who is
attending school or an employment program at least half-time.

If an individual fails to comply with a SNAP work assignment or quits a job, the
individual may lose his/her SNAP benefits. The length of time the individual will
lose his/her SNAP benefits depends on the number of times the individual has
failed to comply with a SNAP work requirement.

Additional work requirements for SNAP recipients who are ABLE BODTED ADULTS
WITHOUT DEPENDENTS (ABAWDS)

If an individual is subject to SNAP work requirements, the individual is an ABAWD
and must also meet additional SNAP requirements unless the individual is:
o Under 18 years of age or 50 years of age or older;
® Living in a SNAP household that includes a member who ig under 18 years
of age;
o Pregnant;
© Unable to work at least 80 hours a month due to a physical or mental
health limitation.
Oo A recipient of Veterans Affairs disability compensation; or,
Oo A recipient of disability benefits from a public or private source, such
as Social Security Disability Insurance (SSDI), Worker's Compensation, or
NYS disability benefits

Note: An exemption from SNAP work requirements and/or the ABAWD requirement will
only continve for as long as the individual continues to meet one of the
conditions listed above. Documentation may be required to confirm that the
individual should continue to be exempt because he/she meets one of the conditions
listed above.

 

An individual who is subject to SNAP work requirements and does not meet at least
one of the conditions listed above, is only eligible to receive SNAP benefits for
three months in a 36 month period unless the individual:

o Works (including "in-kind" work and volunteer work) for at least 80 hours
per month;

O Participates in an ABAWD qualifying work/training program approved by the
social services district for at least 80 hours per month;

© Complies with a Work Experience Program (WEP) assignment for the number
of hours per month equal to the SNAP grant divided by the higher of the
federal or State minimum wage;

© Participate in an employment and training program for veterans operated
by the Department of Labor or the Department of Veteran's Affairs for at
least 80 hours per month;

o Participates in a program under the Workforce Innovation and Opportunity
Act which may include job search, job readiness, occupational skills
training and education activities, or the Trade Act of 1974 for at least
80 hours per month; or,

o Participates in a combination of work or ABAWD qualifying work programs
for at least 80 hours per month.

An ABAWD is required to report to the social services district if his/her hours of
work, which includes paid, volunteer, or in-kind work, fall below 80 hours for a
month within 10 days after the end of that month and will be required to provide
documentation of the change.

If an ARAWD wants to receive SNAP benefits beyond the 3 month limit and is unable
to secure paid employment of at least 80 hours a month, the ABAWD should contact
the social services district to discuss what work or work programs may be
available to permit the ABAWD to meet the work requirement. Social service
districts are required to offer and provide a qualifying work activity or training
Opportunity to all ABAWDs who are subject to the ABAWD requirements to maintain or
reestablish eligibility for SNAP benefits,

An ABAWD may receive SNAP benefits for more than 3 months in a 36 month period if
the individual has good cause for not meeting the ABAWD requirement or documents

 

 

CONTINUED ON THE NEXT PAGE ...

 
NOTICE NUMBER : U26DA06036 Page: 10
XL218B (08/97)

 

that he/she should not be required to meet the ABAWD requirement because he/she
meets at least one of the conditions listed above or lives in an area with an
approved ABAWD waiver. .

Good cause is an event or circumstance beyond your control which prevents an
individual from meeting the ABAWD requirement. Some examples of good cause
reasons for not meeting the ABAWD requirement are:
® The individual is sick during the month and is not able to participate
for at least 80 hours in the calendar month
o The individual has an emergency that prevents the individual from being
able to participate for at least 80 hours in the calendar month

The individual is responsible for promptly telling us the reason(s) why he/she is
unable to meet the ABAWD requirement and may be required to previde proof that
will help document why he/she is not able to meet ABAWD requirements. Here are
some examples of what can be submitted to explain why an individual is unable to
meet the ABAWD requirement:
o a letter from the individual's doctor which documents that the individual
is unable to participate for at least 80 hours per month,
© other documents that explain why the individual cannot meet ABAWD
requirements

If an ABAWD fails to meet the requirement described above and loses eligiblity for
SNAP, he/she may be eligible for SNAP benefits again, if otherwise eligible and
should immediately contact the social services district to reapply for SNAP
benefits. During any consecutive 30 day period the individual will need te: work
for at least 8&0 hours, participate in a qualifying work or training program
approved by the social services district for at least 80 hours, work and
participate in a qualifying work or training program approved by the social
services district for a combined total of at least 80 hours, participate in a 30
day period of job search followed by a work experience assignment if no job is
found in the 30 day period. The individual may also be eligible for SNAP benefits
again by apply for SNAP benefits and documenting that he/she is exempt from the
ABAWD requirement as determined by the social services district or that he/she
lives in an area with an approved ABAWD waiver. The individual must also be
eligible to receive SNAP benefits again.

if an ABAWD wants to continue to receive SNAP benefits beyond the three-month time
limit, he/she should immediately contact the department of social services to
discuss the work or training opportunities that are available to permit him/her to
continue to receive SNAP benefits. If he/she is meeting this requirement, had good
cause for not meeting the ABAWD requirment or believes that he/she should be
exempt from the ABAWD requirement because he/she meets at least one of the
conditions identified above or lives in an area with an approved ABAWD waiver,
he/she should immediately contact the worker listed on the first page of this
notice and provide documentation to the social services district.

 

 

 
